DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending in the instant application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/BUS2017/054850, filed October 3, 2017, which claims the benefit of U.S. Provisional Patent Application No. 62/404,791, filed October 6, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/26/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Status of the Claims
Claims 1-10 are under examination on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 is drawn to a method for reducing dust in particulate clay; said method comprising contacting clay particles with a polymer comprising at least 50 wt% polymerized units of acrylic acid and having My from 1,000 to 100,000.  The steps in the claimed method of claim 1 is designed for preparing particulate clay to be used for reducing dust, but not for reducing dust.  Therefore, the claimed method does not meet the requirement of the preamble of claim 1.   Therefore, claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 2-10 depending on claim 1 are rejected accordingly.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0044891 (“the `891 publication”) to Lee et al. in view of U.S. Patent No. 5,196,473 (“the `473 patent”) to Valenta et al., and Molecular Weight Carbopol Polymers by Lubrizol, (2002) (“Lubrizol”).

Applicants’ claim 1 is drawn to a method for preparing particulate clay for reducing dust, said method comprising contacting clay particles with a polymer comprising at least 50 wt% polymerized units of acrylic acid and having Mw from 1,000 to 100,000.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `891 publication discloses a method of preparing a litter composition comprising a substantially particulate primary absorbent material and a binding agent (see Abstract).  The litter compositions of the `891 publication substantially reduce or eliminate the disadvantages and drawbacks associated with emitting objectionable odors due to the presence of the urine and fecal matter  [0002, 0024].  Specifically, the `891 publication discloses that the particulate primary absorbent material includes smectites (bentonite clays) [0024-0027]; and the binding agents include polyacrylate (e.g. polyacrylic acid), polyvinyl alcohol, polyvinyl acetate, etc. [0031-0032].    The `891 publication further discloses a sodium polyacrylate solution allows for loading large amounts of clumping additive (advantageously 10%) onto clay without the effects of puddling after the product is wetted (as physical blends of clumping additives can cause 
The `473 patent discloses a method of preparing a substantially dust-free granules used as animal litter which comprises a normally dusty inorganic solid material and a water-dispersible nonionic vinyl polymer (Abstract).   The `473 patent discloses that the normally dusty inorganic solid material is a particulate calcium bentonite clay, and the water-dispersible nonionic vinyl polymer is vinyl polymer (FIGs. 1-2), wherein the vinyl polymer has pendant groups that extend from the vinyl backbone. The pendant group can be hydroxy, acetate, pyrrolidonyl, substituted pyrrolidonyl, mixtures thereof and the like, and the vinyl polymer suitable for present purposes preferably has a number average molecular weight of about 10,000 to about 300,000 daltons, more preferably about 30,000 to about 150,000 daltons (col. 3, lns. 48-64). 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed method of claim 1 and the method of the `891 publication a polymer comprising at least 50 wt% polymerized units of acrylic acid and having Mw from 1,000 to 100,000.  Instead, the `891 publication teaches the polymer is a polyacrylate which may be a homopolymer of an acrylic acid or crosslinked with, for example, 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the method disclosed in the `891 publication because the `891 publication teaches the polymer is a polyacrylate which may be a homopolymer of an acrylic acid or crosslinked with, for example, an allyl ether, and the polyacrylate may be referred to by various carbomer codes (such as, but not limited to, 910, 934, 940, 941 and 934) which may indicate molecular weight as well as specific components [0021].  According to Lubrizol, Carbopol® 940 (tradenome of carbomer) has 1450 monomer units having Mw =104,400 gm/mole, see page 2, right column.  Furthermore, the `473 patent teaches the polymer used in preparing animal litter is the vinyl polymer has a number average molecular weight of about 10,000 to about 300,000 daltons, more preferably about 30,000 to about 150,000 daltons (col. 3, lns. 48-64).   Therefore, the difference between Applicant’s claim 1 and the `891 publication is further taught and/or suggested by Lubrizol and/or the `473 patent.  Claim 1 would have been obvious over the cited prior art as a whole.

In terms of claim 2 wherein the polymer added to  a particulate clay in amount from 0.1 to 2 wt% of the clay, the `891 publication teaches the added polymer of sodium polyacrylate solution is 60g per 2000g of clay, see TABLE 4, Cell #3.   Because the sodium polyacrylate solution (40.9-45.5%) in water [0016], the amount of sodium polyacrylate is around 25 g per 2000g of clay, corresponding to around 1.25 wt% of the clay. 

In terms of claim 3 wherein the polymer comprises at least 60 wt% polymerized units of acrylic acid, the `891 publication teaches the polymer is polyacrylate (e.g. polyacrylic acid) [0031-0032], the polymer is considered comprising close to 100 wt% polymerized units of acrylic 

In terms of claim 4 wherein the particulate clay is a component of cat litter, the `891 publication teaches the lightweight, clumping absorbent material with virtually no dust, low tracking, superior clumping and odor control is used as cat litter, see Title and Abstract. 

In terms of claim 5 wherein the polymer has My from 2,000 to 80,000, the `473 patent teaches the polymer used in preparing animal litter is the vinyl polymer has a number average molecular weight of about 10,000 to about 300,000 daltons, more preferably about 30,000 to about 150,000 daltons (col. 3, lns. 48-64).

In terms of claim 6 wherein the cat litter comprises bentonite, the `891 publication discloses that the particulate primary absorbent material includes smectites (bentonite clays) [0024-0027].

In terms of claim 7 wherein the polymer comprises at least 80 wt% polymerized units of acrylic monomers, the `891 publication teaches the polymer is polyacrylate (e.g. polyacrylic acid) [0031-0032], the polymer is considered comprising close to 100 wt% polymerized units of acrylic acid. 

In terms of claim 8 wherein the polymer has My from 2,500 to 40,000, the `473 patent teaches the polymer used in preparing animal litter is the vinyl polymer has a number average molecular weight of about 10,000 to about 300,000 daltons, more preferably about 30,000 to about 150,000 daltons (col. 3, lns. 48-64).

In terms of claim 9 wherein the polymer comprises at least 70 wt% polymerized units of acrylic acid, the `891 publication teaches the polymer is polyacrylate (e.g. polyacrylic acid) [0031-0032], the polymer is considered comprising close to 100 wt% polymerized units of acrylic acid. 


Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05
The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)"
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the amount of the components, pyridoxine, magnesium chloride, and folic acid in view of the teachings in Lange and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Therefore, the combined references considered as a whole would have rendered claims 1-10 prima facie obvious.

	
Conclusions
Claims 1-10 are rejected.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731